EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The Examiner withdraws the Claim Objections made in the Action dated 04/15/2022 as Claim 9 as the Claim has been amended to remove the informality and Claim 12 has been cancelled.

The Examiner withdraws the 35 U.S.C. 112(b) Rejections as independent Claims 1, 13 and 17 as the Claims have been amended to become clear, and because Claim 12 has been cancelled.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John Wakeley (Reg No 60,418) on 07/18/2022.

The application has been amended as follows: 
Claim 6. (Amended) The position indicator according to claim 5, wherein the inductance circuit coil and the capacitance circuit comprise a resonant circuit.

Claim 15. (Amended) The method according to claim 13, wherein a resonant circuit comprised of the coil and a capacitance circuit is coupled to the second electrode and the coupling includes selectively coupling the resonant circuit with the reference potential.

Claim 17. (Amended) A position detecting device that communicates with a position indicator having a housing, and a first electrode and a second electrode disposed on a side of one end of the housing, wherein the second electrode surrounds the first electrode and the first electrode is partially exposed from the second electrode in an axial direction of the housing, wherein the position indicator includes a coil having a first end and a second end, wherein the first end of the coil is coupled to the second electrode, wherein the position indicator includes a switch circuit that is coupled between the second end of the coil and a reference potential, wherein the second electrode, the coil, and the switch circuit are connected in series with the coil between the second electrode and the switch circuit, wherein, while the switch circuit is in an on-state, the second electrode is coupled to the reference potential through the coil and the switch circuit, and wherein, while the switch circuit is in an off-state, the second electrode is not coupled to the reference potential through the coil and the switch circuit, and wherein the signal transmission control circuit includes a controller which, in operation, provides a switching control signal to the switch circuit that causes the switch circuit to change between the on-state and the off-state, the position detecting device comprising: 
a sensor that has a capacitive interaction with the position indicator; and 

a control circuit which, in operation, obtains a coordinate position indicated by the position indicator by the capacitive interaction, detects identification information included in a signal transmitted from the position indicator, and determines a control state of the second electrode of the position indicator at the coordinate position based on the identification information.

Allowable Subject Matter
Claims 1, 5-11, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a position indicator comprising:
“the signal transmission control circuit includes a coil having a first end and a second end, wherein the first end of the coil is coupled to the second electrode, wherein the signal transmission control circuit includes a switch circuit that is coupled between the second end of the coil and a reference potential, wherein the second electrode, the coil, and the switch circuit are connected in series with the coil between the second electrode and the switch circuit, wherein, while the switch circuit is in an on-state, the second electrode is coupled to the reference potential through the coil and the switch circuit, wherein, while the switch circuit is in an off-state, the second electrode is not coupled to the reference potential through the coil and the switch circuit, and
wherein the signal transmission control circuit includes a controller which, in operation, provides a switching control signal to the switch circuit that causes the switch circuit to change between the on-state and the off-state” in combination with the other limitations of the Claim.
Claims 5-11 are allowed as depending on Claim 1.
Claim 13 is allowed on the same grounds as Claim 1.
Claims 15 and 16 are allowed as depending on Claim 13.
Claim 17 is allowed on the same grounds as Claim 1.
Claim 18 is allowed as depending on Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        07/19/2022

/LEE E RODAK/Primary Examiner, Art Unit 2868